          Case 1:21-cv-01943-LTS Document 49 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER FUSCO,

                               Plaintiff,

                   -against-                                    21-CV-1943 (LTS)

                                                                CIVIL JUDGMENT
WESTCHESTER COUNTY DEPARTMENT
OF CORRECTIONS, ET AL.,

                               Defendants.

       Pursuant to the order issued August 23, 2021, dismissing the amended complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the Court dismisses without

prejudice as beyond the scope of this action Plaintiff’s claims against the County of Dutchess;

the Town of Poughkeepsie; Marcus Molinero; Jonathan Lane; Adrian Anderson; Kirk Imperati;

Michael Walters; James McAlister; Peter Palladino; William Grady; Brittany Kessel; Paul

Callagy; and two unknown law enforcement officers.

       The Court dismisses with prejudice for failure to state a claim on which relief can be

granted Plaintiff’s claims against Westchester County; WCDOC Commissioner Joseph Spano,

and Deputy Commissioners Nory Padilla, Leandro Diaz, And Michael Gerald; Assistant Wardens

Keith Camera, Francis Delgrosso, Walter Moccio, Lafonda Spaulding, and Karl Vollmer;

Sergeants Hogue and Florkowski; and Correction Officer Eddy. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.
           Case 1:21-cv-01943-LTS Document 49 Filed 08/23/21 Page 2 of 2




         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    August 23, 2021
          New York, New York

                                                  /s/ Laura Taylor Swain
                                                        LAURA TAYLOR SWAIN
                                                    Chief United States District Judge




                                             2
